UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-4467


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KENNETH J. JONES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:14-cr-00176-RGD-DEM-1)


Submitted:   March 30, 2016                   Decided:     April 25, 2016


Before KEENAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Richard J. Colgan, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.     Dana J. Boente, United
States Attorney, Joseph Kosky, Kathleen Doughterty, Assistant
United States Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth    J.     Jones       pled    guilty    to   one      count       of    knowingly

making a false statement when attempting to purchase a firearm,

in violation of 18 U.S.C. § 924(a)(1)(A) (2012).                                  Based on a

criminal       history    category          of   V,    Jones’       advisory          Sentencing

Guidelines range was 4 to 10 months’ imprisonment.                               The district

court sentenced Jones to 10 months’ imprisonment followed by a

three-year      term     of    supervised        release.           Jones    completed       the

custodial portion of his sentence on November 21, 2015, and is

currently serving his term of supervised release.                                 Jones’ sole

contention on appeal is that the district court’s miscalculation

of his criminal history category constituted plain error.                                    The

Government      responds           that    the   expiration         of   Jones’        custodial

sentence moots his appeal.                 We agree.

       Mootness is a threshold issue that “goes to the heart of

the Article III jurisdiction of the courts.”                             Friedman’s, Inc.

v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002) (internal quotation

marks omitted).          “[A] case is moot when the issues presented are

no    longer    ‘live’        or    the     parties    lack     a    legally          cognizable

interest in the outcome.”                   Powell v. McCormack, 395 U.S. 486,

496    (1969).      To        satisfy       Article    III’s      case      or    controversy

requirement, “a litigant must have suffered some actual injury

that can be redressed by a favorable judicial decision.”                                    Iron

Arrow    Honor     Soc’y           v.     Heckler,    464 U.S. 67,      70     (1983).

                                                 2
Redressability is present if it is “likely, as opposed to merely

speculative, that the injury will be redressed by a favorable

decision.”        Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992) (internal quotation marks omitted).

     Jones    does       not   challenge        his    conviction.             Instead,       he

posits     that    resentencing       is    warranted          so    that,       if    he     is

resentenced to a period shorter than 10 months, he can receive

credit from the Bureau of Prisons toward any future sentence he

might serve.       He further contends that the miscalculation of his

criminal     history      category     affects         the    determination           of    the

advisory term of imprisonment that he would face should he be

found in violation of the conditions of his supervised release.

     Within        the    context      of       challenges          to     a     defendant’s

imprisonment,       “once      the   convict’s        sentence       has       expired      some

concrete     and     continuing       injury          other    than        the    now-ended

incarceration       or    parole—some       collateral          consequence           of     the

conviction—must exist if the suit is to be maintained.”                                United

States v. Hardy, 545 F.3d 280, 283 (4th Cir. 2008) (alterations

and internal quotation marks omitted).                       Jones, having completed

the term of imprisonment he seeks to challenge on appeal, “bears

the burden of demonstrating collateral consequences sufficient

to meet Article III’s case-or-controversy requirement.”                               Id. at

284 (internal quotation marks omitted).



                                            3
       Because Jones already has served his term of imprisonment,

there is no longer a live controversy regarding the length of

his    confinement.             Therefore,       his     challenge         to    the     district

court’s decision to impose the 10–month prison term is moot.

See Hardy, 545 F.3d    at    284    (dismissing          appeal      of    revocation

sentence      as     moot    because          Hardy     had    completed            serving    his

sentence and failed to identify any collateral consequence).

       To    the    extent       that    Jones       argues   that     the      alleged       error

could       affect       future         proceedings,          the     case-or-controversy

requirement        may    not     be    satisfied       by    the    speculation          that    a

respondent will commit an additional crime and, as a result,

serve   a    future       sentence       of    imprisonment.              As    stated    by   the

Supreme      Court,       “Respondents          themselves          are    able-and        indeed

required by law-to prevent such a possibility from occurring.”

Lane v. Williams, 455 U.S. 624, 632 n.13 (1982); accord Spencer

v. Kemna, 523 U.S. 1, 15 (1998); see also O’Shea v. Littleton,

414 U.S. 488, 497 (1974) (“[W]e are . . . unable to conclude

that the case-or-controversy requirement is satisfied by general

assertions or inferences that in the course of their activities

respondents        will     be    prosecuted          for    violating         valid     criminal

laws.       We assume that respondents will conduct their activities

within the law and so avoid prosecution and conviction . . .

.”).          Because        Jones        fails        to     identify          a     collateral

consequence that is not dependent on the commission of another

                                                 4
crime, we dismiss this appeal as moot.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  5